Citation Nr: 0737503	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to a higher initial rating than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1970,            including service in the Republic 
of Vietnam between April 1969 and April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey, which granted service connection for PTSD, and 
assigned an initial 30 percent rating effective April 26, 
2005.  That decision further denied claims for service 
connection for bilateral hearing loss, and tinnitus.  With 
regard to the veteran's service-connected PTSD condition, he 
is contesting the initial rating assigned for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others).  

In January 2007, the veteran and his wife testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of this 
proceeding is of record.  During the hearing, the veteran 
submitted additional evidence (consisting of a December 2006 
psychiatrist's statement, and an earlier report of an 
audiogram at a private facility), and he waived his right to 
have this evidence initially considered by the RO.  The 
following month, he provided a statement from a colleague at 
his former place of employment, also for purposes of 
association with the appellate record.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  

For the reasons set forth below, the appeal is being REMANDED 
to the RO           via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify          the veteran if 
further action is required.

REMAND

Based on review of the current evidence of record, further 
case development is required, to initially consist of 
resolving whether the veteran's claimed bilateral hearing 
loss and tinnitus have a causal relationship to an incident 
of his service.  The report of a September 2005 VA 
audiological examination indicates that puretone audiometric 
threshold test results met the criteria of a hearing loss 
disability for VA purposes affecting both ears.  See 38 
C.F.R. § 3.385 (2007).  Additionally, whereas this 
examination did not expressly state whether the veteran had 
tinnitus, the existence of this condition is implied from the 
subsequent opinion on the etiology of it (and this diagnosis 
can be clarified on further examination requested below).  
Since there is clearly medical evidence of the above 
disorders, the remaining dispositive issue concerns if they 
are service-related.                       See 38 C.F.R. § 
3.303(d).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993)    

The veteran's medical background from service in this regard 
does not provide        any documentation of complaints or 
treatment for hearing problems in service.          This 
notwithstanding, however, the absence of documented evidence 
of hearing loss in service does not preclude a claimant from 
establishing his entitlement to service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, 
service connection may nonetheless be granted when there is a 
post-service diagnosis of hearing loss, in addition to 
competent medical evidence establishing that this disability 
is causally related to military service.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995), citing to   Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  The claim pertaining to tinnitus, 
would likewise take into consideration relevant lay evidence 
of in-service noise exposure from the veteran (absent an 
objective finding of the same).  See generally, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, there 
is a lay statement in support of the claim as well as a 
contemporaneous Letter of Recognition which documents that 
the veteran's duty included noise exposure.

Here, the veteran has alleged during the course of this 
appeal, that he had substantial noise exposure in service 
related to his military occupational specialty (MOS) in the 
Air Force as a pavement maintenance specialist at MacDill Air 
Force Base.  He has explained that this occupational 
assignment required him to operate heavy equipment and to 
work around aircraft with jet engines while they were 
running, without the benefit of hearing protection.  (His 
service personnel file confirms this occupational 
designation.)  According to the veteran, he further sustained 
significant acoustic trauma during basic training exercises 
involving        use of a rifle and throwing hand grenades, 
also without hearing protection.  

Following the rendering of a medical diagnosis, a September 
2005 examination provider further indicated that whereas the 
veteran had reported hearing loss treatment and hearing aid 
use since discharge from service, an opinion on causation was 
deferred pending receipt of private medical records from 
discharge in 1970 to the present.  In a November 2005 
supplemental opinion, however, the audiologist determined 
that after a claims file review, due to the lack of evidence 
provided of relevant post-service treatment, he could not 
resolve the question of whether hearing loss and tinnitus 
were related to military service without resort to mere 
speculation.  

Nonetheless, in view of the evidence of current claimed 
disability and                      of noise exposure, 
another examination should be scheduled to obtain a more 
definitive opinion on the subject of etiology from an 
otolaryngologist (ear, nose and throat (ENT) physician) -- 
following a review of the additional evidence recently 
associated with the file pertinent to his medical history.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also in connection with the development of the veteran's 
service connection claims, there is some indication that 
there is available further evidence of prior hearing problems 
from the veteran's employment as a patrolman with a state 
police department (he has since retired).  The veteran has 
provided a February 2007 notarized statement from a police 
firearms instructor, indicating that during the inception of 
his training in 1972 that he had complained of noise 
sensitivity and hearing problems on the firing range, and had 
sought hearing protection.  To this effect, the veteran 
indicated during the January 2007 Board hearing that records 
of such hearing problems may still be on file with this 
police department.  Thus,             on remand the RO (AMC) 
should obtain the veteran's authorization and consent          
to acquire this information on his behalf.  See 38 C.F.R. § 
3.159(c)(2).  

Concerning the merits of the veteran's claim for an increased 
initial rating for PTSD, the current assigned rating for this 
condition is that of 30 percent,          primarily based 
upon the results of a September 2005 VA psychiatric 
examination. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
the report of this examination,     it was indicated that the 
veteran was cooperative, and his mood was anxious.   Affect 
was appropriate.  Speech was normal, with no appreciable 
problems.  Thought process and thought content were normal.  
Insight and judgment were fair.  The veteran was then working 
full time and had some friends, although he generally did not 
socialize much.  The diagnosis rendered was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, which he stated was due to moderate symptoms.     

Since then, however, a December 2006 letter from a private 
psychiatrist treating  the veteran has been received which 
states that the veteran's symptoms of PTSD had recently 
undergone an exacerbation in severity.  The veteran also 
mentioned having developed more severe symptoms during the 
Board hearing.  Likewise,         in the prior examination 
despite the objectively found symptoms, the assigned GAF of 
50 indicates a possible greater degree of disability.  A more 
contemporaneous examination is therefore required that 
addresses the full extent of the relevant symptoms of his 
service-connected psychiatric condition.  See Young v. Gober,     
17 Vet. App. 460 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this case is REMANDED for the following action:

1.	Contact the veteran and request that 
he provide his authorization to obtain 
the employment history records from his 
former position as a police officer 
that would offer evidence of post-
service hearing difficulties and/or 
tinnitus.  Conduct any records request 
based upon all additional information 
he provides.

2.	Then schedule the veteran for a VA 
examination with an otolaryngologist, 
including an audiogram and Maryland CNC 
speech recognition test, to determine 
the nature, severity, and etiology of 
any current bilateral hearing loss and 
tinnitus he may have.  Conduct all 
diagnostic testing and evaluation 
needed to make these determinations. 

The examiner is then requested to 
confirm that the veteran currently has 
bilateral hearing loss sufficient to 
meet the threshold minimum requirements 
of 38 C.F.R. § 3.385, and further, 
whether he has tinnitus.  If either 
condition is present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) the 
veteran's bilateral hearing loss and/or 
tinnitus is etiologically related to 
his military service --        based 
upon review of his service medical & 
personnel records, other lay evidence 
of noise exposure  and any acoustic 
trauma that he reports he was exposed 
to during service, with consideration 
also of his occupational and 
recreational history prior to and since 
service.  The examiner should discuss 
the rationale for all opinions 
expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

Also, in order to facilitate making 
these determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
including a complete copy of this 
remand, and the report of the veteran's 
prior September 2005 audiological 
examination (and November 2005 
examination addendum).  

3.	Also, schedule the veteran for 
another VA examination to assess the 
severity of his              service-
connected PTSD.  This examination 
should include a review of the 
veteran's pertinent history   and 
current complaints, as well as a 
comprehensive clinical evaluation to 
obtain all findings necessary to 
evaluate this condition, in accordance 
with the applicable rating criteria at 
38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The examiner should further comment on 
the veteran's current level of social and 
occupational impairment     due to his 
PTSD.  It is also requested that the 
examiner assign a GAF score, consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
explain what this score means.  To 
facilitate making these determinations, 
the examiner should review the relevant 
medical history in the veteran's claims 
file, including a complete copy of this 
remand, the prior September 2005 VA 
psychiatric examination and the December 
2006 letter from a private psychiatrist.
 
4.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  This includes the 
continuing consideration by the AMC as 
to whether the rating for service-
connected PTSD should be "staged."  
See Fenderson, 12 Vet. App. at 125-26.       
If these claims are not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative. Give them time to 
respond before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).










